 
 
I 
111th CONGRESS
1st Session
H. R. 4111 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2009 
Mr. Tiahrt introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the prosecution of unprivileged enemy combatants by the Department of Justice. 
 
 
1.Prohibition on prosecution of unprivileged enemy combatants by Department of Justice 
(a)In generalThe Department of Justice shall not prosecute any unprivileged enemy combatant for any offense.  
(b)Unprivileged enemy combatant definedThe term unprivileged enemy combatant has the meaning given that term in section 948a(7) of title 10, United States Code.  
 
